Title: To Alexander Hamilton from Samuel Hodgdon, 26 August 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 26th. August 1799
          
          Every article of Clothing remaining in Store is packed, and will be removed tomorrow to Lamberton. The cause I need not mention.
          Previous to the packing every order for Clothing was examined, and a proportion of the articles on hand which were found to be most wanted have been sent to each Regiment. The Clothing removing to Lamberton is principally articles not immediately under order, or such as are waiting for others without which they would be of little use. I am pushing the Contractor for a further supply of the articles more wanted—he pleads the derangement that has taken place, but says he expects to compleat his contract in two months. He informs me he is waiting for our orders relative to the form of the Artillery & Cavalry Coats. If any alteration is contemplated, be pleased to inform me, that this pretext (if it be one) may be done away. If the form or fashion is altered it will be best to send a pattern of each as a standard to inspect the whole by.
          I shall send you a return of the supplies issued to the Army since my last, as soon as it can be made out.
          With respectful consideration I am, Sir, Your most obedient servant
          
            Samuel Hodgdon
          
          Major Genl. Alexr. Hamilton
        